Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 4-10, 12, 13, 19, 20, 22-28 and 30 are pending.
Withdrawal of Objections and/or Rejections
	The response and amendment filed 3/25/2022 are acknowledged. The objection and/or rejections not explicitly restated below are withdrawn. The following objections and/or rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-13 and 19-31, where the disease is Morquio disease A and the enzyme is a glycosaminoglycan degrading enzyme in the reply filed on 11/2/2021 is acknowledged.  It is noted that non-elected claims 14-18  have been canceled.
Claims 1, 2, 4-10, 12, 13, 19, 20, 22-28 and 30 are under examination insofar as they read on the disease being Morquio disease A and the enzyme is a glycosaminoglycan degrading enzyme.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
Claims 1, 2, 4-10, 12, 13, 19, 20, 22-28 and 30  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 19 are rejected because “the polysaccharide” lacks antecedent basis in these independent claims. While claims 1 and 19 refer to “a saccharide,” the claims do not recite that the saccharide is a polysaccharide.
Claims 2, 4-10, 12, 13, 20, 22-28 and 30  are rejected because they are dependent claims that do not overcome the rejected claim from which they depend.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 2, 4-10, 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Matalon (US 20030215432), as evidenced by Pungor (US 20130236921), Wang et al. (Adv. Exp. Med. Biol.-Protein Reviews (2017) 1: 75-87; published online on 9/26/2016), Vynios (BioMed Res Int. (2014) Vol. 2014; Article ID 452315 9 pages) and Cavalu et al. (J. Optoelectronics and Advanced Materials (2007) 9(3): 686-689).
Matalon teaches a method for delivering an enzyme or nucleic acid to a subject’s brain or bone comprising administering the enzyme with a hyaluronidase. The method is used to treat lysosomal storage diseases including Morquio A (claim 6; elected specie; abstract). 
The term “subject” refers to any organism having a brain or circulatory system to include humans ([0024]; claim 2). 
The dosage form includes those that are injectable ([0043]; claim 13).
Matalon teaches that the hyaluronidase can be derived from a mammal or reptile ([0025]) which are biospecies other than human (claim 2 (iii)).
Pungor teaches that Morquio syndrome is a lysosomal storage disease that is a mucopolysaccharidosis Type IVA (claim 5). The diseases is treated via enzyme replacement therapy by the administration of human-N-acetylglagctosamine-6-sulfatase (GALNS; [0388]). 
Wang teaches that hyaluronidases are GAG-degrading enzymes (abstract; claims 7 and 8). Hyaluronidases enzyme are endo-type enzymes (claim 4). The enzyme cleaves hyaluronan to provide tetrasaccharides. The cleavage is shown at Figure 2 (page 77, section 3.2 and Table 1). 
Therefore, the  deficient enzyme in Morquio A disease (GALNS; a sulfatase) has a different glycolytic activity than hyaluronidase which cleaves internal beta-sugar linkages (claim 1 (ii)). That is, they are different proteins.
Vynios teaches that chondroitin- and dermatan-containing (CS/DS) peptides are endocytosed and  are transferred to lysosomes where the protein parts are degraded by acidic proteolytic enzyme. The carbohydrates are degraded by specific glycosidases. Hyaluronidase, an endo-beta-N-acetyl-D-hexosaminidase cleaves CS/DS carbohydrates (section 4.2, left column, page 6).
Cavalu teaches that hyaluronidase is a glycoproteins containing 5% mannose (page 686, top of left column). Thus, hyaluronidase does not contain mannose-6-phosphate (one alternative of claim 2 (i)).
Regarding the source of the glycolytic being  a  microorganism that belongs to the genus of Bacillus (claims 9, 10 and 12), this is a product-by-product limitation. 
Matalon teaches a hyaluronidase which appear to be identical to the presently claimed hyaluronidase. 
 M.P.E.P. § 2113 reads, "Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps." 
"Even though product-by-process claims are limited by and defined by theprocess, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698,227 USPQ 964,966 (Fed. Cir. 1985) (citations omitted). 
The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Gamero, 412 F.2d 276, 279, 162 USPQ 221,223 (CCPA 1979). As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown, 459 F.2d 531,535, 173 USPQ 685, 688 (CCPA 1972). 
Matalon does not specifically teach that the method of administering a hyaluronidase and another enzyme is for the treatment of Morquio A disease where a polysaccharide accumulated in the patient is degraded with the hyaluronidase (effective component) wherein the polysaccharide accumulated in the patient is degraded with the effective component (claim 1).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to treat Morquio A disease by the administration of hyaluronidase and another enzyme because Matalon teaches this. Thus, one would have had a reasonable expectation that administering a hyaluronidase and another enzymes treats Morquio A Disease as this is taught by Matalon. The ordinary artisan would have had a reasonable expectation that the administered hyaluronidase would degrade polysaccharide accumulated in lysosome in the patient because Matalon teaches the claimed step:
administration of a glycolytic enzyme (hyaluronidase) to a patient with  Morquio A disease, wherein the hyaluronidase (endo-glycosidase) is different from the deficient protein in the patient with the lysosomal storage disease (GALNS, a sulfatase); and  Vynios teaches that hyaluronidase is a component in the lysosome that is effective to degrade GAG.
Thus, the reference meets the claimed limitations which indicates that the claimed characteristics (degradation of GAG in the lysosome by an effective component, hyaluronidase) should be present in the prior art invention as also  as those instantly claimed. In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art. 
Thus, the reference meets the claimed limitations which indicates that the claimed characteristics (degradation of GAG in the lysosome by hyaluronidase) should be present in the prior art invention as also  as those instantly claimed. In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art. 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 
Claims 19, 20, 23-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Matalon (US 20030215432), as evidenced by Pungor (US 20130236921), Wang et al. (Adv. Exp. Med. Biol. – Protein Reviews (2017) 1: 75-87; published online on 9/26/2016), Vynios (BioMed Res Int. (2014) Vol. 2014; Article ID 452315 9 pages) and Cavalu et al. (J. Optoelectronics and Advanced Materials (2007) 9(3): 686-689) in view of Zhang et al. (Scientific Reports (01 August 2016) 6:30888 | DOI: 10.1038/srep30888).
Matalon teaches a method for delivering an enzyme or nucleic acid to a subject’s brain or bone comprising administering the enzyme with a hyaluronidase. The method is used to treat lysosomal storage diseases including Morquio A (claim 24; elected specie; abstract). 
The term “subject” refers to any organism having a brain or circulatory system to include humans ([0024]; claim 20). 
Matalon teaches that the hyaluronidase can be derived from a mammal or reptile ([0025]) which are biospecies other than human (claim 20 (iii)).
Pungor teaches that Morquio syndrome is a lysosomal storage disease that is a mucopolysaccharidosis Type IVA (claim 23; [0187]).  The diseases is treated via enzyme replacement therapy by the administration of human-N-acetylglagctosamine-6-sulfatase (GALNS; [0388]). 
Wang teaches that hyaluronidases are GAG-degrading enzymes (abstract; claims 25 and 26). Hyaluronidases enzyme are endo-type enzymes (claim 22). The enzyme cleaves hyaluronan to provide tetrasaccharides. The cleavage is shown at Figure 2 (page 77, section 3.2 and Table 1). 
The deficient enzyme in Morquio A disease (GALNS; a sulfatase) has a different glycolytic activity than hyaluronidase which cleaves internal beta-sugar linkages (claim 19 (ii)). That is, they are different proteins.
Vynios teaches that chondroitin- and dermatan-containing (CS/DS) peptides are endocytosed and  are transferred to lysosomes where the protein parts are degraded by acidic proteolytic enzyme. The carbohydrates are degraded by specific glycosidases. Hyaluronidase, an endo-beta-N-acetyl-D-hexosaminidase cleaves CS/DS carbohydrates (section 4.2, left column, page 6).
Cavalu teaches that hyaluronidase is a glycoproteins containing 5% mannose (page 686, top of left column). Thus, hyaluronidase does not contain mannose-6-phosphate (one alternative of claim 20 (i)).
Regarding the source of the glycolytic enzyme being  a  microorganism that belongs to the genus of Bacillus (claims 27, 28 and 30). 
Matalon teaches a hyaluronidase which appear to be identical to the presently claimed hyaluronidase. 
 M.P.E.P. § 2113 reads, "Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps." 
"Even though product-by-process claims are limited by and defined by theprocess, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698,227 USPQ 964,966 (Fed. Cir. 1985) (citations omitted). 
The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Gamero, 412 F.2d 276, 279, 162 USPQ 221,223 (CCPA 1979).  As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown, 459 F.2d 531,535, 173 USPQ 685, 688 (CCPA 1972). 
Matalon does not specifically teach that the method of administering a hyaluronidase and another enzyme is for the treatment of Morquio A disease where a polysaccharide accumulated in the patient is degraded with the hyaluronidase (effective component) wherein the polysaccharide accumulated in the patient is degraded with the effective component (hyaluronidase is the elected specie; claim 19, in part).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to treat Morquio A disease by the administration of hyaluronidase and another enzyme because Matalon teaches this. Thus, one would have had a reasonable expectation that administering a hyaluronidase and another enzymes treats Morquio A Disease as this is taught by Matalon. The ordinary artisan would have had a reasonable expectation that the administered hyaluronidase would degrade polysaccharide accumulated in lysosome in the patient because Matalon teaches the claimed step:
administration of a glycolytic enzyme (hyaluronidase) to a patient with  Morquio A disease, wherein the hyaluronidase (endo-glycosidase) is different from the deficient protein in the patient with the lysosomal storage disease (GALNS, a sulfatase); and  Vynios teaches that hyaluronidase is a component in the lysosome that is effective to degrade GAG.
Thus, the reference meets the claimed limitations which indicates that the claimed characteristics (degradation of GAG in the lysosome by an effective component, hyaluronidase) should be present in the prior art invention as also  as those instantly claimed. In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art. 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 
Matalon does not teach that the hyaluronidase and other enzyme are contacted with blood derived from a patient with Morquio A disease where the contacted blood is then transported back to the patient (claim 19).
Zhang teaches that therapeutic enzymes that are delivered via injection or infusion suffer from immunoresponse after repeated administration at proper intervals for a long time. Further therapeutic enzymes have a short delivery half-life. To overcome this limitations a therapeutic  enzyme (uricase) was delivered via an extracorporeal device. Ther device removes blood from the patients, adds the therapeutic enzyme and returns the blood bearing the therapeutic enzyme to the patient (page 2, top paragraph). Zhang concludes that delivery of therapeutic enzymes via an extracorporeal device provides an ideal action period with no immunoresponse even after repeated administration at proper intervals for a long time (page 6, top of “discussion”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to deliver hyaluronidase and additional enzyme(s) to the patient via an extracorporeal device where the hyaluronidase and other enzyme are contacted with blood derived from a patient with Morquio A disease where the contacted blood is then transported back to the patient. The ordinary artisan would have been motivated to do so because Zhang teaches that delivery of therapeutic enzymes via an extracorporeal device provides an ideal action period with no immunoresponse even after repeated administration at proper intervals for a long time. The ordinary artisan  would have had a reasonable expectation that one could successfully accomplish extracorporeal enzyme delivery in the method of Matalon because Zhang successfully accomplishes this with uricase (page 4).
Response to Arguments
Applicant argues that the amended claims are patentably distinct from Matalon in a fundamental ways because the reference discloses a method for delivering an enzyme/nucleic acid to the brain and bone by administering a hyaluronidase. Applicant asserts that the hyaluronidase of Matalon was not used “as an effective component” for treating lysosomal storage disease. Applicant asserts that the claims recite that the glycolytic enzyme has a therapeutic effect  for lysosomal storage disease and recites the last amendment to claim 1.
Examiner Response
Matalon teaches the claimed step: administration of a glycolytic enzyme (hyaluronidase) to a patient with  Morquio A disease, wherein the hyaluronidase (endo-glycosidase) is different from the deficient protein in the patient with the lysosomal storage disease (GALNS, a sulfatase); and  Vynios teaches that hyaluronidase is a component in the lysosome that is effective to degrade GAG. 
Applicant Argument
Applicant argues that another fundamental difference is the inventors have discovered that administering a glycolytic enzyme that is different from the deficient protein of a patient with a lysosomal storage disease has a therapeutic effect for said disease. Applicant notes [0004] of the PGPub where the onset of a lysosomal storage disease is supposed to be cause by an enzyme deficiency. Applicant states that the generally-known treatment is to administer the same enzyme to a patient. Applicant puts forth that the inventors have discovered that the administration of a glycolytic enzyme different from the deficient protein has a remarkable therapeutic  effect.
Examiner Response
The rejection notes that Morquio A is treated via enzyme replacement therapy by the administration of human-N-acetylglagctosamine-6-sulfatase (GALNS; [0388]). That is, it removes sulfate from the carbohydrate. GALNS is the deficient protein that causes Morquio A disease. Hyaluronidase is an endo-glycosidase. Therefore, these two proteins are different.
In response to applicant's argument that the inventor realized that the administration the administration of a glycolytic enzyme different from the deficient protein has a remarkable therapeutic  effect, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In the instant case, Matalon teaches the claimed step:
administration of a glycolytic enzyme (hyaluronidase) to a patient with  Morquio A disease, wherein the hyaluronidase (endo-glycosidase) is different from the deficient protein in the patient with the lysosomal storage disease (GALNS, a sulfatase); and  Vynios teaches that hyaluronidase is a component in the lysosome that is effective to degrade GAG.
Thus, the reference meets the claimed limitations which indicates that the claimed characteristics (degradation of GAG in the lysosome by an effective component, hyaluronidase) should be present in the prior art invention as also  as those instantly claimed. In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art. 
Applicant Argument
Applicant argues that none of the secondary references provide any disclosure about an enzyme different than the deficient  enzyme being administered to treat a lysosomal storage disease.

Examiner Response
Pungor teaches that Morquio syndrome is a lysosomal storage disease that is a mucopolysaccharidosis Type IVA ([0187]).  The diseases is treated via enzyme replacement therapy by the administration of human-N-acetylglagctosamine-6-sulfatase (GALNS; [0388]). 
Wang teaches that hyaluronidases are GAG-degrading enzymes (abstract). Hyaluronidases enzyme are endo-type enzymes. The enzyme cleaves hyaluronan to provide tetrasaccharides. The cleavage is shown at Figure 2 (page 77, section 3.2 and Table 1). 
Therefore, the ordinary artisan would reasonably conclude  that the deficient enzyme in Morquio A disease (GALNS; a sulfatase) has a different glycolytic activity than hyaluronidase which cleaves internal beta-sugar linkages. That is, they are different proteins.
Applicant Argument
Applicant argues that claims 2 and 20 have been amended to recite that the glycolytic enzyme “has neither a mannose-6-phsopate moiety or a mannose moiety.”
Examiner Response
Claims 2 and 20 do not recite the asserted claim language of “neither” which would reasonably  be interpreted to mean that the enzyme does not have a  mannose-6-phsopate moiety and does not have a mannose moiety. “[N]neither is not recited by claims 2 or 20. Therefore, the claims are reasonably  interpreted to mean that the absence of the moieties is in the alternative.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508. The examiner can normally be reached Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN M HANLEY/Primary Examiner, Art Unit 1653